DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 6/29/2021.  As directed by the amendment, claims 1, 16 and 17 have been amended. Claims 1, 2, 4, 6-8, 10-14 and 16-18 are pending in the instant application, wherein claim 18 remains withdrawn as a result of a restriction requirement.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William McClellan on 11/12/2021.

The application has been amended as follows: 
Claim 1, line 15, deleted “substantially circular or”
Claim 1, lines 18-19, amended to read ‘along the
Claim 13, line 2, deleted “designed”
Claim 13, line 3, deleted “designed”
Claim 14, line 2, deleted “designed”
Claim 16, line 15, deleted “substantially circular or”
Claim 16, line 18, amended to read ‘along the helical path’
Claim 17, line 16, deleted “substantially circular or”
Claim 17, line 20, amended to read ‘along the helical path’
Cancelled claim 18

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While Papania in view of Chin teaches a screw-on lid with an ampoule holder as discussed in the Office Action mailed 6/29/2021, there is no motivation to modify the prior art to include wherein the ampoule holder includes a plurality of inwardly-extending pins configured as claimed in the independent claims and seen in instant Fig. 4a. Accordingly, claims 1, 16 and 17 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 2, 4, 6-8, and 10-14 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785